EXHIBIT 10.4

 

BUSINESS LOAN AGREEMENT

 

Principal

--------------------------------------------------------------------------------

 

Loan Date

--------------------------------------------------------------------------------

 

Maturity

--------------------------------------------------------------------------------

 

Loan No

--------------------------------------------------------------------------------

 

Call/Coll

--------------------------------------------------------------------------------

 

Account

--------------------------------------------------------------------------------

 

Officer

--------------------------------------------------------------------------------

 

Initials

--------------------------------------------------------------------------------

$6,000,000

  02-25-2003   03-05-2005   109080155   5050       008    

 

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document

to any particular loan or item

Any item above containing ““‘” has been omitted due to text length limitations.

 

Borrower:

  

Rancor Realty Fund V, a California Limited

   Lender:   

Mid-Peninsula Bank

    

Partnership

       

Palo Alto Office

    

400 South El Camino Real

       

420 Cowper Street

    

San Mateo, CA 94402

       

Palo Alto, CA 94301

 

THIS BUSINESS LOAN AGREEMENT dated February 25, 2003, Is made and executed
between Rancon Realty Fund V, a California Limited Partnership (“Borrower”) and
Mid-Peninsula Bank (“Lender”) on the following terms and conditions. Borrower
has received prior commercial loans from Lender or has applied to Lender for a
commercial loan or loans or other financial accommodations, including those
which may be described on any exhibit or schedule attached to this Agreement
(“Loan”). Borrower understands and agrees that: (A) in granting, renewing, or
extending any Loan, Lender is relying upon Borrower’s representations,
warranties, and agreements as set forth in this Agreement; (B) the granting,
renewing, or extending of any Loan by Lender at all times shall be subject to
Lender’s sole judgment and discretion; and (C) all such Loans shall be and
remain subject to the terms and conditions of this Agreement.

 

TERM. This Agreement shall be effective as of February 25, 2003, and shall
continue in full force and effect until such time as all of Borrowers Loans in
favor of Lender have been paid in full, including principal, interest, costs,
expenses. attorneys’ fees, and other fees and charges, or until such time as the
parties may agree in writing to terminate this Agreement.

 

CONDITIONS PRECEDENT TO EACH ADVANCE. Lenders obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender’s satisfaction of all of the conditions set forth in this
Agreement and in the Related Documents.

 

Loan Documents. Borrower shall provide to Lender the following documents for the
Loan: (1) the Note: (2) Security Agreements granting to Lender security
interests in the Collateral; (3) financing statements and all other documents
perfecting Lender’s Security interests; (4) evidence of insurance as required
below; (5) together with all such Related Documents as Lender may require for
the Loan; all in form and substance satisfactory to Lender and Lenders counsel.

 

Borrower’s Authorization. Borrower shall have provided in form and substance
satisfactory to Lender properly certified resolutions, duly authorizing the
execution and delivery of this Agreement, the Note and the Related Documents. In
addition, Borrower shall have provided such other resolutions, authorizations,
documents and instruments as Lender or its counsel, may require.

 

Payment of Fees and Expenses. Borrower shall have paid to Lender all fees,
charges, and other expenses which are then due and payable as specified in this
Agreement or any Related Document.

 

Representations and Warranties. The representations and warranties set forth in
this Agreement, in the Related Documents, and in any document or certificate
delivered to Lender under this Agreement are true and correct.

 

No Event of Default. There shall not exist at the time of any Advance a
condition which would constitute an Event of Default under this Agreement or
under any Related Document.

 

REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any Indebtedness exists:

 

Organization. Borrower is a partnership which is, and at all times shall be,
duly organized, validly existing, and in good standing under and by virtue of
the laws of the State of California. Borrower is duly authorized to transact
business in all other states in which Borrower is doing business, having
obtained all necessary filings, governmental licenses and approvals for each
state in which Borrower is doing business. Specifically, Borrower is, and at all
times shall be, duly qualified as a foreign partnership in all states in which
the failure to so quality would have a material adverse effect on its business
or financial condition. Borrower has the full power and authority to own its
properties and to transact the business in which it is presently engaged or
presently proposes to engage. Borrower maintains an office at 400 South El
Camino Real. San Mateo, CA 94402. Unless Borrower has designated otherwise in
writing, the principal office is the office at which Borrower keeps its books
and records including its records concerning the Collateral. Borrower will
notify Lender prior to any change in the location of



--------------------------------------------------------------------------------

BUSINESS LOAN AGREEMENT

Loan No: 109080155

 

(Continued)

   

 

Borrowers principal office address or any change in Borrower’s name. Borrower
shall do all things necessary to preserve and to keep in full force and effect
its existence. rights and privileges, and shall comply with all regulations,
rules, ordinances, statutes, orders and decrees of any governmental or
quasi-governmental authority or court applicable to Borrower and Borrower’s
business activities.

 

Assumed Business Names. Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by Borrower.
Excluding the name of Borrower, the following is a complete fist of ail assumed
business names under which Borrower does business: None.

 

Authorization. Borrower’s execution, delivery, and performance of this Agreement
and all the Related Documents have been duly authorized by ail necessary action
by Borrower and do not conflict with, result in a violation of, or constitute a
default under (1) any provision of Borrowers articles or agreements of
partnership. or any agreement or other instrument binding upon Borrower or (2)
any taw, governmental regulation, court decree, or order applicable to Borrower
or to Borrower’s properties.

 

Financial Information. Each of Borrowers financial statements supplied to Lender
truly and completely disclosed Borrower’s financial condition as of the date of
the statement, and there has been no material adverse change in Borrower’s
financial condition subsequent to the date of the most recent financial
statement supplied to Lender. Borrower has no material contingent obligations
except as disclosed in such financial statements.

 

Legal Effect. This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when delivered will constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in accordance with their respective terms.

 

Properties. Except as contemplated by this Agreement or as previously disclosed
in Borrowers financial statements or in writing to Lender and as accepted by
Lender, and except for property tax liens for taxes not presently due and
payable, Borrower owns and has good title to all of Borrowers properties free
and clear of all Security Interests, and has not executed any security documents
or financing statements relating to such properties. Ali of Borrower’s
properties are titled in Borrower’s legal name, and Borrower has not used or
filed a financing statement under any other name for at least the last five (5)
years.

 

Hazardous Substances. Except as disclosed to and acknowledged by Lender in
writing. Borrower represents and warrants that: (1) During the period of
Borrower’s ownership of Borrowers Collateral. there has been no use, generation,
manufacture, storage, treatment, disposal, release or threatened release of any
Hazardous Substance by any person on, under, about or from any of the
Collateral. (2) Borrower has no knowledge of, or reason to believe that there
has been (a) any breach or violation of any Environmental Laws; (b) any use,
generation, manufacture, storage,



--------------------------------------------------------------------------------

BUSINESS LOAN AGREEMENT

Loan No: 109080155

 

(Continued)

  Page 2

 

treatment, disposal. release or threatened release of any Hazardous Substance
on, under, about or from the Collateral by any prior owners or occupants of any
of the Collateral; or (c) any actual or threatened litigation or claims of any
kind by any person relating to such matters. (3) Neither Borrower nor any
tenant, contractor, agent or other authorized user of any of the Collateral
shall use, generate, manufacture, store, treat, dispose of or release any
Hazardous Substance on, under, about or from any of the Collateral; and any such
activity shall be conducted in compliance with all applicable federal, state,
and local laws, regulations. and ordinances, including without limitation all
Environmental Laws. Borrower authorizes Lender and its agents to enter upon the
Collateral to make such inspections and tests as Lender may deem appropriate to
determine compliance of the Collateral with this section of the Agreement. Any
inspections or tests made by Lender shall be at Borrower’s expense and for
Lender’s purposes only and shall not be construed to create any responsibility
or liability on the part of Lender to Borrower or to any other person. The
representations and warranties contained herein are based on Borrower’s due
diligence in investigating the Collateral for hazardous waste and Hazardous
Substances. Borrower hereby (1) releases and waives any future claims against
Lender for indemnity or contribution in the event Borrower becomes liable for
cleanup or other costs under any such laws, and (2) agrees to indemnify and hold
harmless Lender against any and all claims, losses, liabilities. damages,
penalties. and expenses which Lender may directly or indirectly sustain or
suffer resulting from a breach of this section of the Agreement or as a
consequence of any use, generation, manufacture, storage, disposal, release or
threatened release of a hazardous waste or substance on the Collateral. The
provisions of this section of the Agreement, including the obligation to
indemnify, shall survive the payment of the Indebtedness and the termination,
expiration or satisfaction of this Agreement and shall not be affected by
Lender’s acquisition of any interest in any of the Collateral. whether by
foreclosure or otherwise.

 

Litigation and Claims. No litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against Borrower
is pending or threatened, and no other event has occurred which may materially
adversely affect Borrower’s financial condition or properties, other than
litigation, claims, or other events, if any, that have been disclosed to and
acknowledged by Lender in writing.

 

Taxes. To the best of Borrower’s knowledge, all of Borrower’s tax returns and
reports that are or were required to be filed, have been filed, and all taxes.
assessments and other governmental charges have been paid in full, except those
presently being or to be contested by Borrower in good faith in the ordinary
course of business and for which adequate reserves have been provided.

 

Lien Priority. Unless otherwise previously disclosed to Lender in writing,
Borrower has not entered into or granted any Security Agreements, or permitted
the filing or attachment of any Security Interests on or affecting any of the
Collateral directly or indirectly securing repayment of Borrower’s Loan and
Note, that would be prior or that may in any way be superior to Lender’s
Security Interests and rights in and to such Collateral.

 

Binding Effect. This Agreement, the Note, all Security Agreements (if any), and
all Related Documents are binding upon the signers thereof, as well as upon
their successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms.

 

AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:

 

Notices of Claims and Litigation. Promptly inform Lender in writing of (1) ail
material adverse changes in Borrower’s financial condition. and (2) all existing
and all threatened litigation, claims, investigations, administrative
proceedings or similar actions affecting Borrower or any Guarantor which could
materially affect the financial condition of Borrower or the financial condition
of any Guarantor.

 

Financial Records. Maintain its books and records in accordance with GAAP,
applied on a consistent basis, and permit Lender to examine and audit Borrower’s
books and records at all reasonable times.

 

Financial Statements. Furnish Lender with the following:

 

Additional Requirements. Borrower agrees to provide Lender with the following:

 

1. Annual 10-K report;

2. A copy of Borrower’s Rent Roll semiannually;

3. A copy of Borrower’s Operating Statement annually.

 

All financial reports required to be provided under this Agreement shall be
prepared in accordance with GAAP, applied on a consistent basis, and certified
by Borrower as being true and correct.

 

Additional Information. Furnish such additional information and statements, as
Lender may request from time to time.

 

Financial Covenants and Ratios. Comply with the following covenants and ratios:

 



--------------------------------------------------------------------------------

BUSINESS LOAN AGREEMENT

Loan No: 109080155

 

(Continued)

   

 

Minimum Income and Cash flow Requirements. Other Cash Flow requirements are as
follows: Maintain a Debt Service Ratio (defined as: Cash Flow plus Interest
Expense divided by Current Portion of Long-Term Debt and Capital Leases and
Interest Expense) in excess of 1.250 to 1.000 for each property.

 

Except as provided above, all computations made to determine compliance with the
requirements contained in this paragraph shall be made in accordance with
generally accepted accounting principles, applied on a consistent basis. and
certified by Borrower as being true and correct.

 

Insurance. Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may require with respect to Borrower’s
properties and operations, in form, amounts, coverages and with insurance
companies acceptable to Lender. Borrower, upon request of lender, will deliver
to Lender from time to time the policies or certificates of insurance in form
satisfactory to Lender, including stipulations that coverages will not be
cancelled or diminished without at least ten (10) days prior written notice to
Lender. Each insurance policy also shall include an endorsement providing that
coverage in favor of Lender will not be impaired in any way by any act, omission
or default of Borrower or any other person. In connection with all policies
covering assets in which Lender holds or is offered a security interest for the
Loans, Borrower will provide Lender with such lender’s loss payable or other
endorsements as Lender may require.

 

Insurance Reports. Furnish to Lender, upon request of Lender, reports on each
existing insurance policy showing such information as Lender may reasonably
request, including without limitation the following: (1) the name of the
insurer; (2) the risks insured; (3) the amount of the policy; (4) the properties
insured; (5) the then current property values on the basis of which insurance
has been obtained, and the manner of determining those values; and (6) the
expiration date of the policy. In addition, upon request of Lender (however not
more often than annually), Borrower will have an independent appraiser
satisfactory to Lender determine, as applicable, the actual cash value or
replacement cost of any Collateral. The cost of such appraisal shall be paid by
Borrower.

 

Other Agreements. Comply with all terms and conditions of all other agreements.
whether now or hereafter existing, between Borrower and any other party and
notify Lender immediately in writing of any default in connection with any other
such agreements.

 

Loan Proceeds. Use all Loan proceeds solely for Borrower’s business operations,
unless specifically consented to the contrary by Lender in writing.

 

Taxes, Charges and Liens. Pay and discharge when due all of its indebtedness and
obligations, including without limitation all assessments,



--------------------------------------------------------------------------------

BUSINESS LOAN AGREEMENT

Loan No: 109080155

  (Continued)   Page 3

 

taxes, governmental charges, levies and liens, of every kind and nature, imposed
upon Borrower or its properties, income, or profits, prior to the date on which
penalties would attach, and ail lawful claims that, if unpaid, might become a
lien or charge upon any of Borrower’s properties, income. or profits.

 

Performance. Perform and comply, in a timely manner, with all terms, conditions,
and provisions set forth in this Agreement, in the Related Documents, and in.
ail other instruments and agreements between Borrower and Lender. Borrower shall
notify Lender immediately in writing of any default in connection with any
agreement.

 

Operations. Maintain executive and management personnel with substantially the
same qualifications and experience as the present executive and management
personnel: provide written notice to Lender of any change in executive and
management personnel; conduct its business affairs in a reasonable and prudent
manner.

 

Environmental Studies. Promptly conduct and complete, at Borrower’s expense, all
such investigations, studies, samplings and testings as may be requested by
Lender or any governmental authority relative to any substance, or any waste or
by-product of any substance defined as toxic or a hazardous substance under
applicable federal, state, or local law, rule, regulation, order or directive,
at or affecting any property or any facility owned, leased or used by Borrower.

 

Compliance with Governmental Requirements. Comply with all laws, ordinances, and
regulations, now or hereafter in effect, of all governmental authorities
applicable to the conduct of Borrower’s properties, businesses and operations,
and to the use or occupancy of the Collateral, including without limitation, the
Americans With Disabilities Act. Borrower may contest in good faith any such
law, ordinance, or regulation and withhold compliance during any proceeding,
including appropriate appeals, so long as Borrower has notified Lender in
writing prior to doing so and so long as, in lender’s sole opinion, Lender’s
interests in the Collateral are not jeopardized. Lender may require Borrower to
post adequate security or a surety bond, reasonably satisfactory to Lender, to
protect Lender’s interest.

 

Inspection. Permit employees or agents of Lender at any reasonable time to
inspect any and all Collateral for the Loan or Loans and Borrower’s other
properties and to examine or audit Borrower’s books, accounts, and records and
to make copies and memoranda of Borrower’s books. accounts, and records. If
Borrower now or at any time hereafter maintains any records (including without
limitation computer generated records and computer software programs for the
generation of such records) in the possession of a third party, Borrower, upon
request of Lender, shall notify such party to permit Lender free access to such
records at all reasonable times and to provide Lender with copies of any records
it may request, all at Borrower’s expense.

 

Compliance Certificates. Unless waived in writing by Lender, provide Lender at
least annually, with a certificate executed by Borrower’s chief financial
officer. or other officer or person acceptable to Lender, certifying that the
representations and warranties set forth in this Agreement are true and correct
as of the date of the certificate and further certifying that, as of the date of
the certificate, no Event of Default exists under this Agreement.

 

Environmental Compliance and Reports. Borrower shall comply in all respects with
any and all Environmental Laws; not cause or permit to exist, as a result of an
intentional or unintentional action or omission on Borrower’s part or on the
part of any third party, on property owned and/or occupied by Borrower, any
environmental activity where damage may result to the environment, unless such
environmental activity is pursuant to and in compliance with the conditions of a
permit issued by the appropriate federal, state or local governmental
authorities: shall furnish to Lender promptly and in any event within thirty
(30) days after receipt thereof a copy of any notice. summons, lien, citation,
directive, letter or other communication from any governmental agency or
instrumentality concerning any intentional or unintentional action or omission
on Borrower’s part in connection with any environmental activity whether or not
there is damage to the environment and/or other natural resources.

 

Additional Assurances. Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loans and to perfect
all Security Interests.

 

RECOVERY OF ADDITIONAL COSTS. If the imposition of or any change in any law,
rule, regulation or guideline, or the interpretation or application of any
thereof by any court or administrative or governmental authority (including any
request or policy not having the force of law) shall impose, modify or make
applicable any taxes (except federal, state or local income or franchise taxes
imposed on Lender), reserve requirements, capital adequacy requirements or other
obligations which would (A) increase the cost to Lender for extending or
maintaining the credit facilities to which this Agreement relates, (B) reduce
the amounts payable to Lender under this Agreement or the Related Documents, or
(C) reduce the rate of return on Lender’s capital as a consequence of Lender’s
obligations with respect to the credit facilities to which this Agreement
relates, then Borrower agrees to pay Lender such additional amounts as will
compensate Lender therefore, within five (5) days after Lender’s written demand
for such payment, which demand shall be accompanied by an explanation of such
imposition or charge and a calculation in reasonable detail of the additional
amounts payable by Borrower, which explanation and calculations shall be
conclusive in the absence of manifest error.



--------------------------------------------------------------------------------

BUSINESS LOAN AGREEMENT

Loan No: 109080155

  (Continued)    

 

LENDER’S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender’s interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Borrower’s failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Related
Documents. Lender on Borrower’s behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed an any Collateral and paying all
costs for insuring, maintaining and preserving any Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Borrower. All such expenses will become a
part of the Indebtedness and, at Lender’s option, will (A) be payable on demand;
(8) be added to the balance of the Note and be apportioned among and be payable
with any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note’s
maturity.

 

NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender:

 

Indebtedness and Liens. (1) Except for trade debt incurred in the normal course
of business and indebtedness to Lender contemplated by this Agreement, create,
incur or assume indebtedness for borrowed money, including capital leases. (2)
sell, transfer, mortgage, assign, pledge, lease, grant a security interest in,
or encumber any of Borrower’s assets (except as allowed as Permitted Liens), or
(3) sell with recourse any of Borrower’s accounts, except to Lender.

 

Continuity of Operations. (1) Engage in any business activities substantially
different than those in which Borrower is presently engaged, (2) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
entity, change its name, dissolve or transfer or sell Collateral out of the
ordinary course of business, or (3) make any distribution with respect to any
capital account, whether by reduction of capital or otherwise.

 

Loans, Acquisitions and Guaranties. (1) Loan, invest in or advance money or
assets, (2) purchase, create or acquire any interest in any other enterprise or
entity, or (3) incur any obligation as surety or guarantor other than in the
ordinary course of business.

 

CESSATION OF ADVANCES. If Lender has made any commitment to make any Loan to
Borrower. whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds it.,
(A) Borrower or any Guarantor is in default



--------------------------------------------------------------------------------

BUSINESS LOAN AGREEMENT

Loan No: 109080155

  (Continued)   Page 4

 

under the terms of this Agreement or any of the Related Documents or any other
agreement that Borrower or any Guarantor has with Lender; (B) Borrower or any
Guarantor dies, becomes incompetent or becomes insolvent, files a petition in
bankruptcy or similar proceedings, or is adjudged a bankrupt; (C) there occurs a
material adverse change in Borrower’s financial condition, in the financial
condition of any Guarantor, or in the value of any Collateral securing any Loan;
or (D) any Guarantor seeks, claims or otherwise attempts to limit, modify or
revoke such Guarantor’s guaranty of the Loan or any other loan with Lender.

 

DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:

 

Payment Default. Borrower fails to make any payment when due under the Loan.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

Environmental Default. Failure of any party to comply with or perform when due
any term, obligation, convenant or condition contained in any environmental
agreement executed in connection with any Loan.

 

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrowers or any Grantor’s property or Borrowers or any
Grantor’s ability to repay the Loans or perform their respective obligations
under this Agreement or any of the Related Documents.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrowers behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Death or Insolvency. The dissolution or termination of Borrowers existence as a
going business or the death of any partner, the insolvency of Borrower, the
appointment of a receiver for any part of Borrowers property, any assignment for
the benefit of creditors, any type of creditor workout, or the commencement of
any proceeding under any bankruptcy or insolvency laws by or against Borrower.

 

Defective Collateralization. This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Loan. This includes a garnishment of any of
Borrowers accounts, including deposit accounts, with Lender. However, this Event
of Default shall not apply if there is a good faith dispute by Borrower as to
the validity or reasonableness of the claim which is the basis of the creditor
or forfeiture proceeding and if Borrower gives Lender written notice of the
creditor or forfeiture proceeding and deposits with Lender monies or a surety
bond for the creditor or forfeiture proceeding, in an amount determined by
Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness. In the event of a death. Lender, at its option,
may, but shall not be required to, permit the Guarantor’s estate to assume
unconditionally the obligations arising under the guaranty in a manner
satisfactory to Lender, and, in doing so, cure any Event of Default.

 

Events Affecting General Partner of Borrower. Any of the preceding events occurs
with respect to any general partner of Borrower or any general partner dies or
becomes incompetent.

 

Change in Ownership. The resignation or expulsion of any general partner with an
ownership interest of twenty-five percent (25%) or more in Borrower.

 

Adverse Change. A material adverse change occurs in Borrowers financial
condition, or Lender believes the prospect of payment or performance of the Loan
is impaired.

 

Right to Cure. If any default, other than a default on Indebtedness, is curable
and if Borrower or Grantor, as the case may be. has not been given a notice of a
similar default within the preceding twelve (12) months, it may be cured (and no
Event



--------------------------------------------------------------------------------

BUSINESS LOAN AGREEMENT

Loan No: 109080155

  (Continued)    

of Default will have occurred) if Borrower or Grantor, as the case may be, after
receiving written notice from Lender demanding cure of such default: (1) cure
the default within fifteen (15) days; or (2) if the cure requires more than
fifteen (15) days, immediately initiate steps which Lender deems in Lenders sole
discretion to be sufficient to cure the default and thereafter continue and
complete all reasonable and necessary steps sufficient to produce compliance as
soon as reasonably practical.

 

EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur, except where
otherwise provided in this Agreement or the Related Documents, all commitments
and obligations of Lender under this Agreement or the Related Documents or any
other agreement immediately will terminate (including any obligation to make
further Loan Advances or disbursements), and, at Lender’s option, all
Indebtedness immediately will become due and payable, all without notice of any
kind to Borrower, except that in the case of an Event of Default of the type
described in the “Insolvency” subsection above, such acceleration shall be
automatic and not optional. In addition, Lender shall have all the rights and
remedies provided in the Related Documents or available at law, in equity, or
otherwise. Except as may be prohibited by applicable law, all of tenders rights
and remedies shall be cumulative and may be exercised singularly or
concurrently. Election by Lender to pursue any remedy shall not exclude pursuit
of any other remedy, and an election to make expenditures or to take action to
perform an obligation of Borrower or of any Grantor shall not affect Lenders
right to declare a default and to exercise its rights and remedies.

 

ADDITIONAL PROVISION. Any amendments to the leases or any new leases negotiated
or amendments to the partnership agreement are to be provided to the Lender.

 

EXHIBIT A. An exhibit, titled “Exhibit “A” to Business Loan Agreement,” is
attached to this Agreement and by this reference is made a part of this
Agreement just as if all the provisions, terms and conditions of the Exhibit had
been fully set forth in this Agreement.

 

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:

 

Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

 

Attorneys’ Fees; Expenses. Borrower agrees to pay upon demand all of Lender’s
costs and expenses, including lenders attorneys’ fees and Lenders legal
expenses, incurred in connection with the enforcement of this Agreement. Lender
may hire or pay someone else to help enforce this Agreement, and Borrower shall
pay the costs and expenses of such enforcement. Costs and expenses include
Lender’s attorneys’ fees and legal expenses whether or not there is a lawsuit,
including attorneys’ fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Borrower also
shall pay all



--------------------------------------------------------------------------------

BUSINESS LOAN AGREEMENT

Loan No: 109080155

  (Continued)   Page 5

 

court costs and such additional fees as may be directed by the court.

 

Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

 

Consent to Loan Participation. Borrower agrees and consents to Lender’s sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender. Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers. any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such matters.
Borrower additionally waives any and all notices of sale of participation
interests, as well as all notices of any repurchase of such participation
interests. Borrower also agrees that the purchasers of any such participation
interests will be considered as the absolute owners of such interests in the
Loan and will have all the rights granted under the participation agreement or
agreements governing the sale of such participation interests. Borrower further
waives all rights of offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower’s obligation under the Loan irrespective of the failure or insolvency
of any holder of any interest in the Loan. Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.

 

Governing Law. This Agreement will be governed by, construed and enforced in
accordance with federal law and the laws of the State of California. This
Agreement has been accepted by Lender in the State of California.

 

Choice of Venue. If there is a lawsuit, Borrower agrees upon Lenders request to
submit to the jurisdiction of the courts of Santa Clara County, State of
California.

 

No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lenders right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any Grantor, shall constitute a
waiver of any of Lender’s rights or of any of Borrower’s or any Grantor’s
obligations as to any future transactions. Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in ail cases such consent may be granted or
withheld in the sale discretion of Lender.

 

Notices. Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement.
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party’s address. For notice purposes. Borrower agrees to
keep Lender informed at all times of Borrowers current address. Unless otherwise
provided or required by law, if there is more than one Borrower, any notice
given by Lender to any Borrower is deemed to be notice given to all Borrowers.

 

Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid. or
unenforceable as to any other circumstance. If feasible. the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.

 

Subsidiaries and Affiliates of Borrower. To the extent the context of any
provisions of this Agreement makes it appropriate, including without limitation
any representation, warranty or covenant, the word “Borrower” as used in this
Agreement shall include all of Borrower’s subsidiaries and affiliates.
Notwithstanding the foregoing however, under no circumstances shall this
Agreement be construed to require Lender to make any Loan or other financial
accommodation to any of Borrower’s subsidiaries or affiliates.

 

Successors and Assigns. All covenants and agreements contained by or on behalf
of Borrower shall bind Borrowers successors and assigns and shall inure to the
benefit of Lender and its successors and assigns. Borrower shall not, however,
have the right to assign Borrower’s rights under this Agreement or any interest
therein, without the prior written consent of Lender.



--------------------------------------------------------------------------------

BUSINESS LOAN AGREEMENT

Loan No: 109080155

  (Continued)    

 

Survival of Representations and Warranties. Borrower understands and agrees that
in extending Loan Advances, Lender is relying on all representations,
warranties, and covenants made by Borrower in this Agreement or in any
certificate or other instrument delivered by Borrower to Lender under this
Agreement or the Related Documents. Borrower further agrees that regardless of
any investigation made by Lender, all such representations, warranties and
covenants will survive the extension of Loan Advances and delivery to Lender of
the Related Documents, shall be continuing in nature, shall be deemed made and
reciated by Borrower at the time each Loan Advance is made, and shall remain in
full force and effect until such time as Borrower’s Indebtedness shall be paid
in full, or unfit this Agreement shall be terminated in the manner provided
above, whichever is the last to occur.

 

Time is of the Essence. Time is of the essence in the performance of this
Agreement.

 

Waive Jury. All parties to this Agreement hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party. (Initial Here                     )

 

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code. Accounting
words and terms not otherwise defined in this Agreement shall have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date of this Agreement:

 

Advance. The word “Advance” means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrowers behalf on a line of credit or multiple advance
basis under the terms and conditions of this Agreement.

 

Agreement. The word “Agreement” means this Business Loan Agreement, as this
Business Loan Agreement may be amended or modified from time to time, together
with all exhibits and schedules attached to this Business Loan Agreement from
time to time.

 

Borrower. The word “Borrower” means Rancon Realty Fund V, a California Limited
Partnership, and all other persons and entities signing the Note in whatever
capacity.

 

Collateral. The word “Collateral” means all property and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor’s lien,



--------------------------------------------------------------------------------

BUSINESS LOAN AGREEMENT

Loan No: 109080155

  (Continued)   Page 6

 

equipment trust, conditional sale, trust receipt, lien, charge, lien or title
retention contract, lease or consignment intended as a security device. or any
other security or lien interest whatsoever, whether created by law, contract, or
otherwise.

 

Environmental Laws. The words “Environmental Laws” mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response. Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. (“CERCL A”), the Superfund
Amendments and Reauthorization Act of 1986. Pub. L. No. 99-499 (“SARA”), the
Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, at seq., the
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, at seq.,
Chapters 6.5 through 7.7 at Division 20 of the California Health and Safety
Code, Section 25100, at seq., or other applicable state or federal laws, rules,
or regulations adopted pursuant thereto.

 

Event of Default. The words “Event of Default” mean any of the events of default
set forth in this Agreement in the default section of this Agreement.

 

GAAP. The word “GAAP” means generally accepted accounting principles.

 

Grantor. The word “Grantor” means each and all of the persons or entities
granting a Security Interest in any Collateral for the Loan, including without
limitation all Borrowers granting such a Security Interest.

 

Guarantor. The word “Guarantor” means any guarantor, surety. or accommodation
party of any or all of the Loan.

 

Guaranty. The word “Guaranty” means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.

 

Hazardous Substances. The words “Hazardous Substances” mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated. stored. disposed of,
generated, manufactured, transported or otherwise handled. The words “Hazardous
Substances” are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term “Hazardous Substances” also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

 

Indebtedness. The word “Indebtedness” means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.

 

Lender. The word “Lender” means Mid-Peninsula Bank, its successors and assigns.

 

Loan. The word “Loan” means any and all loans and financial accommodations from
Lender to Borrower whether now or hereafter existing, and however evidenced,
including without limitation those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.

 

Note. The word “Note” means the Note executed by Rancor Realty Fund V, a
California Limited Partnership in the principal amount of $6,000,000.00 dated
February 25, 2003, together with all renewals of, extensions of, modifications
of, refinancings of, consolidations of, and substitutions for the note or credit
agreement.

 

Permitted Liens. The words “Permitted Liens” mean (1) liens and security
interests securing Indebtedness owed by Borrower to Lender; (2) liens for taxes,
assessments, or similar charges either not yet due or being contested in good
faith; (3) liens of materialmen, mechanics. warehousemen, or carriers, or other
like liens arising in the ordinary course of business and securing obligations
which are not yet delinquent; (4) purchase money liens or purchase money
security interests upon or in any property acquired or held by Borrower in the
ordinary course of business to secure indebtedness outstanding on the date of
this Agreement or permitted to be incurred under the paragraph of this Agreement
fitted “Indebtedness and Liens”; (5) liens and security interests which, as of
the date of this Agreement, have been disclosed to and approved by the Lender in
writing; and (6) those liens and security interests which in the aggregate
constitute an immaterial and insignificant monetary amount with respect to the
net value of Borrower’s assets.

 

Related Documents. The words “Related Documents” mean all promissory notes,
credit agreements, loan agreements. environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Loan.



--------------------------------------------------------------------------------

BUSINESS LOAN AGREEMENT

Loan No: 109080155

  (Continued)    

 

Security Agreement. The words “Security Agreement” mean and include without
limitation any agreements, promises, covenants, arrangements, understandings or
other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest.

 

Security Interest. The words “Security Interest” mean, without limitation, any
and all types of collateral security, present and future, whether in the form of
a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment,
pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel
trust, factor’s lien, equipment trust, conditional sale. trust receipt. lien or
title retention contract, lease or consignment intended as a security device. or
any other security or lien interest whatsoever whether created by law, contract,
or otherwise.



--------------------------------------------------------------------------------

BUSINESS LOAN AGREEMENT

Loan No: 109080155

  (Continued)   Page 7

 

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT AND BORROWER AGREES TO ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS
DATED FEBRUARY 25, 2003.

 

BORROWER:

 

FUND V, A CALIFORNIA LIMITED PARTNERSHIP

By:

 

/s/ Daniel Lee Stephenson

--------------------------------------------------------------------------------

   

Daniel Lee Stephenson, General Partner of Rancon

   

Realty Fund V, a California Limited Partnership

 

RANCON FINANCIAL CORPORATION, Partner of Rancon Realty Fund V, a California
Limited Partnership

 

By:

 

/s/ Daniel Lee Stephenson

--------------------------------------------------------------------------------

   

Daniel Lee Stepherison, President of Rancon

   

Financial Corporation

LENDER:

MID-PENINSULA BANK

By:

 

/s/ Judy Paris

--------------------------------------------------------------------------------

   

Authorized signer



--------------------------------------------------------------------------------

EXHIBIT “A” TO BUSINESS LOAN AGREEMENT

 

Principal

--------------------------------------------------------------------------------

 

Loan Date

--------------------------------------------------------------------------------

 

Maturity

--------------------------------------------------------------------------------

 

Loan No

--------------------------------------------------------------------------------

 

Call/Coll

--------------------------------------------------------------------------------

 

Account

--------------------------------------------------------------------------------

 

Officer

--------------------------------------------------------------------------------

 

Initials

--------------------------------------------------------------------------------

$6,000,000

  02-25-2003   03-05-2005   109080155   5050       008    

 

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document

to any particular loan or its

Any item above containing ““‘” has been omitted due to text length limitations.

 

Borrower:

  

Rancon Realty Fund V, a California Limited

  

Lender:

 

Mid-Peninsula Bank

    

Partnership

      

Palo Alto Office

    

400 South El Camino Real

      

420 Cowper Street

    

San Mateo, CA 94402

      

Palo Alto, CA 94001

 

This EXHIBIT “A” TO BUSINESS LOAN AGREEMENT is attached to and by this reference
is made a part of the Business Loan Agreement, dated February 25, 2003, and
executed in connection with a loan or other financial accommodations between
MID-PENINSULA BANK and Rancon Realty Fund V, a California Limited Partnership.

 

ADDITIONAL PROVISION

 

As applicable, the definition(s) of the following financial covenants and/or
defined terms contained in this Business Loan Agreement are amended to read as
follows:

 

Working Capital. The wards “Working Capital” mean Borrower’s current assets less
current liabilities.

 

Tangible Net Worth. The words “Tangible Net Worth” mean Borrower’s total assets
excluding all intangible assets (i.e., goodwill, trademarks, patents,
copyrights, franchises, capitalized software, covenants not to compete,
organizational costs, investments, employee/owner and intercompany accounts
receivable and similar intangible items) less total debt, excluding subordinated
debt.

 

Cash Flow. The words “Cash Flow” mean Borrower’s net income after taxes,
exclusive of extraordinary gains and income, plus depreciation and amortization
less cash dividends, distributions and withdrawals, and repurchase of treasury
stock.

 

Debt / Worth Ratio. The ratio “Debt / Worth” means Borrower’s Total Liabilities,
excluding subordinated debt, divided by Borrower’s Tangible Net Worth.

 

THIS EXHIBIT “A” TO BUSINESS LOAN AGREEMENT IS EXECUTED ON FEBRUARY 25, 2003.

 

BORROWER:

 

RANCON REALTY FUND V, A CALIFORNIA LIMITED PARTNERSHIP L

 

By:

 

/s/ Daniel Lee Stephenson

--------------------------------------------------------------------------------

   

Daniel Lee Stephenson, General Partner of Rancon

   

Realty Fund V, a California Limited Partnership

 

RANCON.FMNCIAL CORPORATION, Partner of Rancon Realty Fund V, a California
Limited Partnership

 

By:

 

/s/ Daniel Lee Stephenson

--------------------------------------------------------------------------------

   

Daniel Lee Stephenson, President of Rancon

   

Financial Corporation

LENDER:

MID-PENINSULA BANK

By:

 

/s/ Judy Paris

--------------------------------------------------------------------------------

   

Authorized Signer